The plaintiff testified that at the time of his injury he was working for the defendants in the capacity of sawyer; that while sawing logs he noticed that the saw began to "lead"; that he shut down the carriage (but did not stop the saw) and attempted to tighten a set screw which regulated the alignment of the saw; that the screw was about eight inches from the saw; and that the wrench slipped from the screw and "jerked his hand into the saw," causing the loss of his fingers. The evidence, which is set out in the record, fully justifies the conclusion of the Court. The judgment of nonsuit is therefore
Affirmed.